ORDER

PER CURIAM.
Defendants, Edward and Dorothy Ketterer, appeal the rescission of a contract for the sale of certain riverfront property to Plaintiff, Joan Baureis. Defendants also assert error in the court’s calculation of damages. We affirm.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value. We affirm by written order pursuant to Rule 84.16(b). The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for our holding.